*1150MEMORANDUM OF DECISION.
Danny A. and Victoria L. Karter appeal from a summary judgment entered in the Superior Court, Kennebec County, upon a complaint for foreclosure of their mortgage initiated by Maine Savings Bank pursuant to 14 M.R.S.A. §§ 6321-6325 (1980 & Supp.1983). The Karters allege that the bank’s breach of certain side agreements caused their default in the mortgage payments. These allegations, however, are not sufficient to avoid summary judgment unless the Karters submit affidavits alleging facts which generate these issues. Depositors Trust Co. v. Herold, 458 A.2d 430 (Me.1983). This they have failed to do.
The entry is:
Judgment affirmed.
All concurring.